DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 08/21/20 and 12/21/18.  
Election
2)	Acknowledgment is made of Applicants’ election filed 12/15/20 in response to the restriction and species election requirement mailed 10/15/20. Applicants have elected, without traverse, invention II and the fusion protein species comprising a cellulose binding protein and the engineered rcSso7d antigen-binding protein species comprising a tuberculosis antigen-binding domain. 
Status of Claims
3) 	Claims 3, 5, 6, 11, 17, 27, 30, 36, 49, 55, 65, 73, 80, 82, 90 and 96 have been amended via the amendment filed 08/21/20.
	Claims 4, 7-10, 12-16, 18-26, 28, 29, 31-35, 37-48, 50-54, 56-64, 66-72, 75-79, 81, 83-89, 91-93, 95 and 97 have been canceled via the amendment filed 08/21/20.
Claims 1-3, 5, 6, 11, 17, 27, 30, 36, 49, 55, 65, 73, 74, 80, 82, 90, 94 and 96 are pending.
Claims 1-3, 5, 6, 30, 36, 49, 55, 65, 73, 74, 80, 82, 90, 94 and 96 are withdrawn from consideration as being directed to non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 11, 17 and 27 are examined on the merits.  
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 10/17/18.
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 10/12/18. 	
Priority
6)	This instant AIA  application, filed 10/12/18 claims the benefit of the provisional application 62/572,392 filed 10/13/2017.  
Objection(s) to Specification
7)	The specification is objected to for the following reason(s):
	(a)	The use of trademark recitation(s) has been noted in the instant specification.   trademark recitations, wherever such recitations appear.
	(b)	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Rejection(s) under 35 U.S.C § 112(a)
8)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
9)	Claims 11, 17 and 27 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
about 5 amino acids in length. See for example page 29 of the as-filed specification.  Likewise, the ‘CBD’ represents a huge genus of unlimited variable structure, length/size, and source, including variant species having amino acid substitutions, insertions and/or deletions therein, truncated protein species or fragment species. The CBD genus includes different types (types 1, 3a etc) of CBD and variant species of CBD that are at least 50%, 60%, 70%, 80% etc identical variants (i.e., up to 50%, 40%, 30%, 20% etc non-identical variants) and fragment species that are about 5 amino acids in length. See for example page 27 of the as-filed specification. Said structurally divergent species of the CBD genus are required to bind a cellulose-containing substrate and said structurally divergent species of the Sso7d genus are required to have reduced charge and the capacity to bind and detect an antigen of interest. The ‘cellulose-containing substrate’ encompasses modified and unmodified cellulose-containing substrate species. The recited ‘sample’ is not required to be a biological sample, but encompasses within its broad scope any generic sample including environmental samples, food samples, sewage samples etc comprising any generic antigen of interest. Per dependent claim 17, the antigen detected is an antigen of Mycobacterium tuberculosis. The as-filed specification intends in vitro diagnostic functions to diagnose infections or diseases, including active and latent tuberculosis infections. However, at the time of invention, Applicants were not in possession of the variable genus of rcSso7d and the variable CBD genus having the requisite functions and the full scope the invention as claimed. Applicants have not described the variant genus of the claimed rcSso7d and the variant genus of the CBD such that the specification at the time the application was filed.	
	Encompassed within the broad scope of the claims and within the broadest reasonable interpretation (BRI) of ‘engineered’ rcSso7d antigen-binding protein and CBD are all kinds of modified rcSso7d antigen-binding proteins, CBD and structural variants and fragments thereof. Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of the encompassed CBD variant and fragment species of variable structure and the rcSso7d variant and fragment species of variable structure, each defined by structure or amino acid sequence identification numbers, falling within the scope of the broad variant genus, or by recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession' of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus of peptides is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual make-up of the claimed products - "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology when the art has established a correlation between structure and function." Ariad, Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005) [Emphasis added]:
	The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. 
A review of the as-filed specification for written description indicates the following. The specification discloses the rcSso7d.SA-CBD bifunctional fusion protein species, i.e., rcSso7d antigen binding protein variant that binds to streptavidin SA, as having the structure of SEQ ID NO: 14. See page 30. Table 1 depicts engineered rcSso7d of specific structure or SEQ ID NOs: 17-25 that bind to streptavidin. The rcSso7d.Rv1656-CBD bifunctional fusion protein bound to a cellulose-containing substrate such as a chromatography paper, which can be contacted with a biological sample such as urine from a subject having or suspected of having tuberculosis is mentioned in the paragraph bridging pages 33 and 34 of the as-filed specification. See also Figure 4B. However, these are not representative of the claimed structurally variable fragment and variant genus of enormous scope. The precise structure of a representative number of bifunctional fusion proteins comprising about five amino acid-long CBD fragment species or 50%, 60% etc non-identical CBD variant species and Sso7d variant species of any length and structure including variants that are truncated or variants that are modified via amino acid substitutions, insertions, deletions etc has not been correlated with the requisite immunospecific binding, reduced charge, and/or antigen detecting and diagnostic functions. This is important because the Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”).  
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, with the structure being unspecified or unidentified in the claims, the CBD genus and the Sso7d genus encompass numerous variant and fragment species of limitless structure with no predictability of retaining the requisite functions. Diagnostic and antigen detection applications minimally require immunospecific binding of the recited CBD species, the rcSso7d species and their structurally variant and fragment species.  Whether or not and to what extent the native CBD and the native Sso7d can tolerate variations and modifications such as insertions, substitutions, deletions or other modifications therein and still maintain the requisite functions such as reduced charge and/or binding specificity is not predictable. A convincing structure-function correlation must exist between the structure of said species and the immunospecific binding function and the detection or diagnostic function. This is important because it has been long recognized that even a very conservative amino acid substitution may abolish specific binding. In the instant case, the art being unpredictable, the precise structure of domain species, peptide species, proteins species, and structural variant and fragments species thereof, each correlated with the requisite immunospecific binding function and diagnostic function is required. The specific description or guidance, not general description or guidance at the time of the invention.     
	Note that Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of the species as claimed with their precise structure correlated with the requisite or intended functions is required.  As set forth supra, encompassed within the scope of the huge genus are numerous structural variants and fragments. The as-filed specification does not describe sufficient members of the claimed genus by complete structure along with correlation to the requisite functions. One of skill in the art would not reasonably conclude that the instant disclosure provides a representative number of species to describe the entire genus. The as-filed specification does not contain a written description sufficient to show that he or she had possession of the full scope of the claimed invention at the time the application was filed. 
Rejection(s) under 35 U.S.C § 112(b)
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11)	Claims 11, 17 and 27 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.   
(a)	Claim 11, dependent from claim 1, is ambiguous and indefinite in the limitation: ‘reduced-charge Sso7d’ because it is unclear what does this encompass.  What structure, size and/or length is represented by this designation is not clear. Does it represent a protein or peptide genus or a mutated protein or peptide of generic or variable structure?  The claim fails to distinctly claim the subject matter by particularly pointing out via providing adequate structure allowing one to identify precisely that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. Note that each claim must be definite and complete in and of itself. 
(b)	Claim 11, dependent from the non-elected withdrawn claim 1, is further vague, ambiguous and indefinite in the limitation: ‘reduced-charge’ Sso7d.  The term ‘reduced’ is a relative term which renders the claim indefinite.  ‘Reduced’ compared to what is unclear.  The term ‘reduced-charge’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  
(c)	Claims 17 and 27, which depend directly or indirectly from claim 11, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Claim Objection(s)
12)	Claim 11 is objected to for the following reasons:
	(a)	Claim 11 is objected to for depending from a withdrawn claim.
	(b)	In claim 11, for clarity, it is suggested that Applicants insert the limitation ‘to’ after the limitation ‘bind’ in part (a) of the claim.
Conclusion
13)	No claims are allowed.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021